Third District Court of Appeal
                               State of Florida

                     Opinion filed September 21, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1363
                     Lower Tribunal No. F93-30742B
                          ________________


                          Recondall Wiggins,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Recondall Wiggins, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab, Assistant
Attorney General, for appellee.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See York v. State, 313 So. 3d 707, 709 (Fla. 2d DCA 2020)

(“Where a sentence has been completed, any errors in that sentence are

typically rendered moot.”).




                                    2